Reasons for Allowance
Claims 1, 3, 5-8, 10-13, 16-19, and 21--26
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a transparent plate disposed on and surrounded by the supporting element; a semiconductor device disposed under the transparent plate; and wherein the supporting element and the transparent plate define an opening connected to outside of the semiconductor device package.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 11, there is no teaching, suggestion, or motivation for combination in the prior art to include a first space  between the supporting element and the plate, configured to accommodate an adhesive; and a second space between the supporting element and the plate configured to form a gap, wherein the first space occupies a non-closed loop pattern, and two ends of the second space connects open ends of the non-closed loop pattern.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to include -4- 4835-2306-5342.1Atty. Dkt. No. 102351-1597 A01727/US 10286a plate disposed adjacent to the supporting element, wherein the substrate, the supporting element and the plate collectively define a cave; a semiconductor device disposed in the cava gap configured to release air from the cave to outside of the semiconductor device package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893